Citation Nr: 0640147	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for claimed 
arthritis.  

2.  Entitlement to service connection for a claimed hearing 
loss disorder.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to service connection for claimed migraine 
headaches.  

5.  Entitlement to an initial rating in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
October 1969.  His awards and decorations included the 
Combat Infantryman Badge and the Parachutist Badge.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the RO.  

The matters of service connection for arthritis and 
migraine headaches and the issue of an increased initial 
rating for the service-connected PTSD are addressed in the 
REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

In October 2006, the veteran's representative claimed a 
total rating based on individual unemployability due to 
service-connected disability.  This matter is referred back 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to suffer from a left ear 
hearing loss disability for the purpose of receiving VA 
compensation.  

2.  The veteran is not shown to have manifested complaints 
or findings of a right ear hearing loss in service or for 
many years thereafter.  

3.  The currently demonstrated right ear disability is not 
shown to be due any event or incident of the veteran's 
period of active service.  

4.  The veteran is not shown to have manifested complaints 
or findings referable to tinnitus during service or for 
many years thereafter.  

5.  The veteran is not shown to have tinnitus that is due 
to any event or incident of his military service.  



CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a left 
ear hearing loss must be denied by operation of law.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159, 3.303, 3.385 (2006).  

2.  The veteran's right ear hearing loss disability is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. 
§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.303, 
3.3.307, 3.309 (2006).  

3.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims of service connection for hearing loss 
disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in June 2003 and February 2004, the RO 
informed the veteran that in order to establish service 
connection for hearing loss disability and for tinnitus, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) set forth the text 
of those laws and regulations.  Moreover, the SOC notified 
the veteran and his representative of the evidence which 
had been obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran 
additional time to develop the record; and thereafter, the 
RO readjudicated the veteran's appeal.  

In considering VA's duty to assist, the Board is aware that 
in claims for service connection, VA must notify a veteran 
of the potential disability rating and potential effective 
date for the award of benefits should service connection be 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

However, where service connection is denied, no disability 
rating or effective date will be assigned.  Consequently, 
the absence of any prior notice of those two factors is 
essentially moot.  

Therefore, the absence of such notification is not 
prejudicial with respect to the issues of service 
connection for hearing loss disability and tinnitus.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claims.  Indeed, he has 
had ample opportunity to participate in the development of 
his claims.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In fact, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support either of his claims.  

Thus, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to the claims of service connection for 
hearing loss disability or tinnitus.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with those claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claims.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  


A.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The service medical records are negative for complaints or 
finding referable to a hearing loss in either ear.  
Competent evidence showing a hearing loss was not presented 
until many years after service.  

Following service, the veteran underwent to VA audiologic 
testing in October 2003.  The VA audiologic testing 
revealed the following puretone thresholds at the indicated 
hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
25
25
LEFT
30
25
30
20
20

His speech audiometry scores revealed discrimination 
ability of 100 percent correct in each ear.  

Although the examiner stated that the veteran had mild 
sensorineural hearing loss in the right ear and borderline 
to mild sensorineural hearing loss in the left, only the 
test results for the right ear revealed the presence of a 
hearing loss disability under VA standards.  As such, the 
veteran currently is not shown to suffer from a current 
hearing loss disability in the left ear for VA purposes.  

Hence, given the provisions of 38 C.F.R. § 3.385, the claim 
of service connection for a left ear hearing loss must be 
denied.  

In addition, the VA examiner stated that, because the 
veteran's right hearing loss disability was so recent, it 
was less likely than not related to the veteran's period of 
active duty.  

No competent evidence has been received to support the 
veteran's assertions that his currently demonstrated right 
ear hearing loss disability is due any event or incident of 
his period of service, including that in the Republic of 
Vietnam.  

Accordingly, absent competent nexus evidence to support the 
claim, service connection for a right ear hearing loss 
disability is denied.  




B.  Tinnitus

The veteran's service medical records, including the 
reports of his service entrance and service separation 
examinations, are also negative for any complaints or 
clinical findings of tinnitus.  

Complaints of tinnitus were not clinically reported until 
the October 2003 VA audiologic examination, and there was 
no competent evidence linking it to service.  

As noted, the VA examiner stated that, because the 
veteran's tinnitus was so recent, it was less likely than 
not related to the veteran's period of active duty.  

Accordingly, absent competent nexus evidence in support of 
the claim, service connection for tinnitus is denied.  

As a layman, however, the veteran is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  



ORDER

The claim of service connection for a left ear hearing loss 
must be denied.  

Service connection for a right ear hearing loss disability 
is denied.  

Service connection for tinnitus is denied.  



REMAND

The veteran also seeks service connection for arthritis and 
for migraine headaches.  

In his March 2004, Notice of Disagreement, the veteran 
contended that he had arthritis in his left shoulder, left 
elbow, left wrist, left hip, left knee and left ankle as 
secondary to his service-connected residuals of shell 
fragment wounds of the left arm and left leg.  

In his Notice of Disagreement, the veteran also contended 
that his migraine headaches were secondary to his service-
connected PTSD.  

In adjudicating claims for secondary service connection, 
the Board must determine whether a particular disability is 
proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. 
§ 3.310(a).  

However, Board must also determine whether a service-
connected disorder causes an increase in disability to a 
nonservice-connected condition.  Any such increase is to be 
treated as if service connected.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Moreover, the veteran has not had VA examination to 
determine whether the claimed headaches are caused or 
aggravated by his service-connected disabilities.  

The veteran also seeks an increased initial rating for his 
service-connected PTSD.  

In its January 2004 rating action, the RO granted the 
veteran's claim for service connection for PTSD and 
subsequently assigned a 50 percent rating for that 
disorder.  Such action constituted an initial rating award.  

When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was last examined by VA in November 2003 to 
determine the level of impairment caused by his PTSD.  
Since that time, he has received regular treatment for that 
disorder.  

Finally, the Board notes the veteran has been notified of 
the potential disability rating or of the potential 
effective date for the award of benefits should VA grant 
service connection for arthritis and for migraine 
headaches.  Dingess/Hartman.  

Also, the veteran has not been notified of the potential 
effective date should an increased rating for PTSD be 
granted.  

Accordingly, the remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO must ensure compliance with 
VA's duties to assist the veteran in 
the development of his claims, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  

In so doing, please send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) being 
remanded.  Dingess/Hartman.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the 
claimed arthritis on the left side of 
his body, including the left shoulder, 
left elbow, left wrist, left hip, left 
knee, and left ankle.  All indicated 
tests and studies must be performed, 
and any indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

The examiner must render an opinion 
(with rationale) as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran has joint 
disability manifested due to disease or 
injury in service, including the 
already service-connected shell 
fragment wounds of the left arm and 
left leg.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the 
claimed headaches.  The All indicated 
tests and studies must be performed, 
and any indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

Based on his/her review of the case, 
the examiner should opine as to whether 
the veteran has a current headache 
disability that was caused or 
aggravated by service-connected 
disability.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-
connected PTSD.  The All indicated 
tests and studies must be performed, 
and any indicated consultations must be 
scheduled.  

The examiner must identify each of the 
manifestations associated with the 
veteran PTSD.

The examiner must also provide a GAF 
based solely upon the service-connected 
PTSD and provide an explanation of the 
significance of the GAF.  

5.  Following completion of all 
indicated development, the RO should 
readjudicate the issues of service 
connection for arthritis in the joints 
on the left side of the veteran's body 
and for migraine headaches.  In so 
doing, consider the possibility of 
service connection on a direct and 
secondary basis.

Also the RO should readjudicate the 
issue of an increased initial rating 
for the service-connected PTSD.  In so 
doing, consider the potential for 
staged ratings noted in Fenderson.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


